internal_revenue_service number release date index number ------------------------ ------------------------------- ------------------------------------- --------------------------- - department of the treasury washington dc person to contact ---------------------- id no -------------- telephone number --------------------- refer reply to cc tege eb qp2 - plr-152770-03 date date this is in response to your letter dated date and subsequent employer ------------------------------ ein ---------------- plan ------------------------------------------------------- dear ---- --------- correspondence on behalf of the above-referenced employer requesting a ruling on the federal_income_tax consequences of the employer’s deferred_compensation plan employer represents that it is a tax-exempt_organization under sec_501 of the internal_revenue_code_of_1986 the code the plan will be offered to a select group of management and highly compensated employees who have materially contributed to the success of the employer effective as of date the purpose of the plan is to allow certain employees to defer current compensation to enhance the accumulation of retirement income the plan limits the amount of compensation a member can elect to defer in any given plan_year to the lesser_of the applicable_dollar_amount as set forth in sec_457 of the code or of a member’s includible_compensation the plan allows for additional limited catch-up_contributions and provides that for each of the three calendar years ending before a member attains age the maximum amount that may be contributed to the plan cannot exceed the lesser_of twice the dollar amount set forth in sec_457 or the amount of the underutilized limitation for a member’s taxable_year except as described in the preceding paragraph plan amounts may not be made sec_457 of the code provides rules for the deferral of compensation by an the participant’s election to defer compensation not yet paid or made available sec_457 of the code provides that in the case of a participant in an the plan permits members to withdraw amounts credited to their accounts to the plr-152770-03 must be filed prior to the beginning of the month in which his or her salary reduction agreement becomes effective for such amounts extent necessary to satisfy an emergency created by an unforeseeable_emergency the plan defines unforeseeable_emergency in a manner that is consistent with sec_1 c of the income_tax regulations available to participants or beneficiaries earlier than the calendar_year in which the participant attains age ½ or when the participant has a severance_from_employment with employer the plan meets the minimum distribution_requirements of sec_401 individual participating in an eligible_deferred_compensation_plan as described in sec_457 eligible_deferred_compensation_plan of a tax-exempt employer any amounts of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid or otherwise made available to the participant or beneficiary meet the distribution_requirements of sec_457 sec_457 requires an eligible_plan of a tax-exempt employer to provide that i all amounts of compensation deferred under the plan ii all property and rights purchased with such amounts and iii all income attributable to such amounts property or rights must remain until made available to the participant or other beneficiary solely the property and rights of the employer without being restricted to the provision of benefits under the plan subject only to the claims of the employer’s general creditors the plan must have distribution_requirements providing that under the plan amounts will not be made available to participants or beneficiaries earlier than i the calendar_year in which the participant attains age ½ ii when the participant has a severance_from_employment with the employer or iii when the participant is faced with an unforeseeable_emergency as determined under treasury regulations sec_1_457-7 states that amounts deferred including amounts previously deferred under an eligible_plan will not be considered made available to the sec_457 provides that for a sec_457 plan to be an eligible_plan sec_457 prescribes that an eligible_deferred_compensation_plan must except as specifically ruled upon above no opinion is expressed as to the based upon the provisions of the plan summarized above and the documents plr-152770-03 participant solely because the participant is permitted to choose among various investment modes under the plan for the investment of such amounts whether before or after any payments have commenced under the plan submitted we conclude as follows the plan constitutes an eligible_deferred_compensation_plan as described in sec_457 of the code amounts of compensation deferred pursuant to the plan including any income attributable to the deferred_compensation will be includible under sec_457 in the gross_income of the recipient only for the taxable_year or years in which such amounts are paid or otherwise made available to a participant or beneficiary under the plan federal_income_tax consequences of the plan under any other provision of the code if the plan is significantly modified this ruling will not necessarily remain applicable this ruling is directed only to employer and applies only to the plan submitted by transmittal letter dated date as revised by amendments submitted on date sec_6110 of the code provides that it may not be used or cited as precedent robert d patchell chief qualified_plans branch two office of the division counsel associate chief_counsel tax exempt and government entities sincerely yours
